Name: Commission Regulation (EEC) No 2834/86 of 12 September 1986 repealing Regulations (EEC) No 772/85, (EEC) No 978/85, (EEC) No 1477/85, (EEC) No 2121/85 and (EEC) No 2122/85 on special support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: health;  trade policy;  animal product;  Europe
 Date Published: nan

 No L 261 /8 Official Journal of the European Communities 13 . 9 . 86 COMMISSION REGULATION (EEC) No 2834/86 of 12 September 1986 repealing Regulations (EEC) No 772/85 , (EEC) No 978/85 , (EEC) No 1477/85 , (EEC) No 2121/85 and (EEC) No 2122/85 on special support measures for the market in pigmeat in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 20 thereof, Whereas, in the light of the health situation in the stock ­ farming sector in Belgium in 1985, provision is made in Commission Regulations (EEC) No 772/85 (3), as last amended by Regulation (EEC) No 978/85 (4), and (EEC) No 978/85 itself, as amended by Regulation (EEC) No 1086/85 (*), and (EEC) No 1477/85 (6), as last amended by Regulation (EEC) No 2209/85 Q, for exceptional support measures for the market in pigmeat in that Member State ; Whereas the abovementioned measures provide, inter alia, for the buying-in of meat stored by the Belgian intervention agency at the request of the interested party if the national health authorities decide that such meat can be released for consumption only when it has under ­ gone sufficient heat treatment and according to the conditions provided for in the abovementioned Regula ­ tions ; Whereas the national health authorities have so deter ­ mined and the Belgian intervention agency has duly bought in meat pursuant to the aforesaid Regulations since the month of September 1985 ; Whereas Commission Regulation (EEC) No 2121 /85 (8) and (EEC) No 2122/85 (9), as amended by Regulation (EEC) No 2894/85 ( l0) lay down additional conditions for the buying-in of meat in accordance with the abovemen ­ tioned Regulations ; whereas in addition they provide for an alternative method of disposal the object of which is the granting of a special aid to storers, if instead of offering their meat to the Belgian intervention agency they undertake to sell or otherwise dispose of their meat subject to certain stringent obligations as regards the storage, treatment and final disposal of the said meat ; Whereas sufficient time has elapsed to enable operators to avail themselves of the aforesaid Regulations ; whereas they should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 772/85, (EEC) No 978/85, (EEC) No 1477/85, (EEC) No 2121 /85 and (EEC) No 2122/85 are hereby repealed as of 19 September 1986 . However obligations arising from special aid granted before that date in accordance with Article 3 of Regula ­ tions (EEC) No 2121 /85 and (EEC) No 2122/85 shall remain applicable. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 September 1986 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 282, 1 . 11 . 1975, p. 1 . 2) OJ No L 133, 21 . 5 . 1986, p. 39 . &lt;) OJ No L 86, 27 . 3 . 1985, p. 20 . *) OJ No L 105, 17 . 4. 1985, p. 6 . 7 OJ No L 114, 27 . 4 . 1985, p. 36 . 6) OJ No L 145, 4. 6 . 1985, p. 17 . j OJ No L 204, 2 . 8 . 1985, p. 31 . 8) OJ No L 198 , 30 . 7 . 1985, p. 20 . 9 OJ No L 198 , 30 . 7 . 1985, p. 25 . H OJ No L 278 , 18 . 10 . 1985, p. 11 .